Case 3:18-cv-01380-HES-PDB Document112 Filed 04/01/21 Page 1 of 1 PagelD 775

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
WALI SALEEM,
Plaintiff,
Vv. Case No. 3:18-cv-1380-HES-PDB
CENTURION OF FLORIDA, LLC,

Defendant.

 

ORDER OF DISMISSAL WITH PREJUDICE
Pursuant to the parties’ Stipulation of Dismissal With Prejudice (Doc.
111), this case is DISMISSED with prejudice. The parties shall bear their
own fees and costs. The Clerk shall enter judgment dismissing this case with

prejudice. The file shall remain closed.

DONE AND ORDERED at Jacksonville, Florida, this 3 Lit day of

Lert, 2021.

 
    
  

  

VEY E- INGER
nited States District Judge

caw 3/29
c:
Counsel of Record
